UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number:0-15375 RADA ELECTRONIC INDUSTRIES LTD. (Exact name of Registrant as specified in its charter and translation of Registrant's name Into English) Israel (Jurisdiction of incorporation or organization) 7 Giborei Israel Street, Netanya 42504, Israel (Address of principal executive offices) Shiri Lazarovich, CFO, +(phone), + (fax) 7 Giborei Israel Street, Netanya 42504, Israel (Name, telephone, facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary Shares, NIS 0.015 Par Value NASDAQ Capital Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: Ordinary Shares, par value NIS 0.015 per share…8,868,857 (As of December 31, 2010) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x This Report on Form 20-F is incorporated by reference into our Form F-3 Registration Statements File Nos. 333-12074, 333-115598, 333-117954 and 333-150197 and our Form S-8 Registration Statement File No. 333-111437. 2 INTRODUCTION We are an Israel based defense electronics contractor.We specialize in the development, manufacture and sale of data recording and management systems (such as digital video and data recorders, ground debriefing stations, head-up display cameras), inertial navigation systems for air and land applications, avionics solutions (such as aircraft upgrades, avionics for unmanned aircraft vehicles, or UAVs, store management systems and interface computers) and radar sensors for anti-terrorism/force protection systems (ground radars for applications such as active protection systems for armored fighting vehicles and perimeter surveillance). Our shares are traded on the NASDAQ Capital Market under the symbol "RADA."As used in this annual report, the terms "we," "us" and "our" mean RADA Electronic Industries Ltd. and its subsidiaries, unless otherwise indicated. Our consolidated financial statements appearing in this annual report are prepared in U.S. dollars and in accordance with generally accepted accounting principles in the United States, or U.S. GAAP.All references in this annual report to "dollars" or "$" are to U.S. dollars and all references in this annual report to "NIS" are to New Israeli Shekels. Statements made in this annual report concerning the contents of any contract, agreement or other document are summaries of such contracts, agreements or documents and are not complete descriptions of all of their terms.If we filed any of these documents as an exhibit to this annual report or to any previous filing with the Securities and Exchange Commission, you may read the document itself for a complete recitation of its terms. Except for the historical information contained in this annual report, the statements contained in this annual report are "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995, as amended, with respect to our business, financial condition and results of operations.Such forward-looking statements reflect our current view with respect to future events and financial results.We urge you to consider that statements which use the terms "anticipate," "believe," "do not believe," "expect," "plan," "intend," "estimate," "anticipate" and similar expressions are intended to identify forward-looking statements.We remind readers that forward-looking statements are merely predictions and therefore inherently subject to uncertainties and other factors and involve known and unknown risks that could cause the actual results, performance, levels of activity, or our achievements, or industry results, to be materially different from any future results, performance, levels of activity, or our achievements expressed or implied by such forward-looking statements.Such forward-looking statements are also included in Item 4 – "Information on the Company" and Item 5 – "Operating and Financial Review and Prospects."Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.Except as required by applicable law, including the securities laws of the United States, we undertake no obligation to publicly release any update or revision to any forward-looking statements to reflect new information, future events or circumstances, or otherwise after the date hereof.We have attempted to identify significant uncertainties and other factors affecting forward-looking statements in the Risk Factors section that appears in Item 3D. "Key Information - Risk Factors." 3 TABLE OF CONTENTS Page No. PART I 6 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 6 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM 3. KEY INFORMATION 6 A. Selected Financial Data 6 B. Capitalization and Indebtedness 7 C. Reasons for the Offer and Use of Proceeds 7 D. Risk Factors 7 ITEM 4. INFORMATION ON THE COMPANY 15 A. History and Development of the Company 15 B. Business Overview 16 C. Organizational Structure 27 D. Property, Plants and Equipment 27 ITEM 4A. UNRESOLVED STAFF COMMENTS 27 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 28 A. Operating Results 28 B. Liquidity and Capital Resources 34 C. Research and Development, Patents and Licenses 36 D. Trend Information 37 E. Off-Balance Sheet Arrangements 37 F. Tabular Disclosure of Contractual Obligations 37 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 38 A. Directors and Senior Management 38 B. Compensation 40 C. Board Practices 40 D. Employees 48 E. Share Ownership 49 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 51 A. Major Shareholders 51 B. Related Party Transactions 52 C. Interests of Experts and Counsel 52 ITEM 8. FINANCIAL INFORMATION 53 A. Consolidated Statements and Other Financial Information 53 B. Significant Changes 53 ITEM 9. THE OFFER AND LISTING 54 A. Offer and Listing Details 54 B. Plan of Distribution 54 C. Markets 54 D. Selling Shareholders 55 E. Dilution 55 F. Expense of the Issue 55 ITEM 10. ADDITIONAL INFORMATION 55 A. Share Capital 55 B. Memorandum and Articles of Association 55 C. Material Contracts 58 D. Exchange Controls 58 E. Taxation 58 F. Dividend and Paying Agents 66 G. Statement by Experts 66 H. Documents on Display 66 I. Subsidiary Information 67 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISKS 67 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 67 4 PART II 67 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 67 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 67 ITEM 15. CONTROLS AND PROCEDURES 68 ITEM 16. RESERVED. 69 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 69 ITEM 16B. CODE OF ETHICS 69 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 69 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 69 ITEM 16E. PURCHASE OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 70 ITEM 16F. CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT 70 ITEM 16G. CORPORATE GOVERNANCE 70 PART III 71 ITEM 17. FINANCIAL STATEMENTS 71 ITEM 18. FINANCIAL STATEMENTS 71 ITEM 19. EXHIBITS 71 5 PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A. Selected Financial Data We derived the following consolidated statements of operations data for the years ended December 31, 2008, 2009 and 2010 and the consolidated balance sheet data as of December 31, 2009 and 2010 from our audited consolidated financial statements included elsewhere in this annual report.We derived the consolidated statements of operations data for the years ended December 31, 2006 and 2007, and the consolidated balance sheet data as of December 31, 2006, 2007 and 2008 from our audited consolidated financial statements that are not included in this annual report.All share and per share amounts have been restated for all prior periods to reflect a one share for three shares reverse stock split that was effective February 14, 2007. Year Ended December 31, (U.S. dollars in thousands, except per share data) Revenues $ Cost of revenues Gross profit Research and development expenses, net Marketing and selling General and administrative expenses Operating income (loss) ) ) Financial expense, net ) Net Income (loss) $ ) $ ) $ ) $ $ Net (income) loss attributable to noncontrolling interest ) Net income (loss) attributable to RADA Electronic Industries' shareholders $ ) $ ) $ ) $ $ Basic and diluted net income (loss) per Ordinary share attributable for RADA Electronic Industries' shareholders $ ) $ ) $ ) $ $ Weighted average number of shares used to compute basic anddiluted net income (loss) per share 6 As of December 31, (U.S. dollars in thousands) BALANCE SHEET DATA: Working capital $ Total assets Short-term credits and current maturities of long-term loans Convertible note - short term - Long-term debt, net of current maturities Convertible note - long term - Shareholders' equity B. Capitalization and Indebtedness Not applicable. C. Reasons for the Offer and Use of Proceeds Not applicable. D. Risk Factors Investing in our ordinary shares involves a high degree of risk and uncertainty.You should carefully consider the risks and uncertainties described below before investing in our ordinary shares.Our business, prospects, financial condition and results of operations could be adversely affected due to any of the following risks.In that case, the value of our ordinary shares could decline, and you could lose all or part of your investment. Risks Related to Our Business and Our Industry We have a recent history of losses, and may not be able to achieve or sustain profitability in the future) We incurred net losses in each of the four years ended December 31, 2008 and as of December 31, 2010 our accumulated deficit was $ 62 million.While we reported net income of $213,000 and $734,000 for the years ended December 31, 2009 and 2010, we may not be able to achieve or sustain profitability in the future. We may need to raise additional capital in the future, which may not be available to us. Our working capital requirements and the cash flow from our operating activities are likely to vary greatly from quarter to quarter, depending on the timing of orders and deliveries, the build-up of inventories, and the payment terms offered to our customers.As a consequence of our significant losses in prior years, we incurred significant bank debt and sold equity and debt securities in private placements in the years 1997 through 2010.We may need to raise additional funds for a number of uses, including: · Working capital and operating activities; · Implementing marketing and sales activities for our products; · Maintaining and expanding research and development programs; · Hiring additional qualified personnel; and · Supporting an increased level of operations. 7 We may not be able to obtain additional funds on favorable terms.If we cannot raise needed funds on favorable terms, we may be required to delay, scale back or eliminate some aspects of our operations and we may not be able to: · Develop new products; · Enhance our existing products; · Remain current with evolving industry standards; · Fulfill our contractual obligations; · Take advantage of future opportunities; · Respond to competitive pressures or unanticipated requirements; or · Retain our listing on the NASDAQ Capital Market. If adequate funds are not available to us, our business, and results of operations and financial condition will be materially and adversely affected.Any equity or debt financings may cause dilution to our then existing shareholders and may increase our financing expenses.If additional funds are raised through the issuance of equity securities, the net tangible book value per share of our ordinary shares would decrease and the percentage ownership of then current shareholders would be diluted. We may not be able to implement our growth strategy which could adversely affect our business, financial condition and results of operations. In line with our growth strategy, we have entered into a number of strategic relationships with Embraer Defense Systems, Hindustan Aeronautics Ltd, Israel Aerospace Industries Ltd., or IAI, Lockheed Martin Aeronautics, Rafael Advanced Defense Systems Ltd, or Rafael, and Israel Military Industries Ltd, or IMI,to increase our penetration into the defense electronics market.We are currently investing and intend to continue to invest significant resources to develop these relationships.Should our relationships fail to materialize into significant agreements or should we fail to work efficiently with these companies, we may lose sales and marketing opportunities and our business, results of operations and financial condition could be adversely affected. Our growth is dependant in part on the development of new products, based on internal research and development.We may not accurately identify market needs before we invest in the development of a new product.In addition, we might face difficulties or delays in the development process that will result in our inability to timely offer products that satisfy the market and competing products may emerge during the development and certification process. Unfavorable national and global economic conditions could have a material adverse effect on our business, operating results and financial condition. The 2008 and 2009 crisis in the financial and credit markets in the United States, Europe and Asia led to a global economic slowdown, with the economies of the United States and Europe showing significant signs of weakness.Although global economic conditions have begun to stabilize or improve, many of the markets in which we operate remain uncertain.If the economies in the countries in which we operate remain uncertain or weaken further, the demand for our products and technology may decrease as a result of continued constraints on capital spending by our customers.In addition, this could result in longer sales cycles and increased price competition for our products.Any of these events would likely harm our business, operating results and financial condition.If global economic and market conditions, or economic conditions in the United States, Europe or Asia or other key markets, remain uncertain or weaken further, our business, operating results and financial condition may be materially adversely affected. 8 On March 11, 2011, an earthquake off the eastern coast of Japan triggered a devastating tsunami tidal wave, causing damage and destruction.It is too early to predict the long-term impact of this disaster on the economy of Japan and elsewhere. Competition in the market for defense electronics is intense.Our products may not achieve market acceptance which could adversely affect our business, financial condition and results of operations. The market for our products is highly competitive and we may not be able to compete effectively in our market.Our principal competitors in the defense electronics market include, Elbit Systems, GE Avionics, Goodrich, Honeywell, IAI, Northrop Grumman, Sagem, THALES, Zodiac group and Astronautics C.A.We expect to continue to face competition from these and other competitors.Most of our competitors are larger and have substantially greater resources than us, including financial, technological, marketing and distribution capabilities, and enjoy greater market recognition than we do.These competitors are able to achieve greater economies of scale and may be less vulnerable to price competition than us.We may not be able to offer our products as part of integrated systems to the same extent as our competitors or successfully develop or introduce new products that are more cost effective or offer better performance than those of our competitors.Failure to do so could adversely affect our business, financial condition and results of operations. Reduction in defense budgets worldwide may cause a reduction in our revenues, which would adversely affect our business, operating results and financial condition. The vast majority of our revenues is derived from the sale of products with military applications.These revenues totaled approximately $26.1 million, or 95% of our revenues, in 2010, $16.1 million, or 88% of our revenues, in 2009 and $15.3 million, or 86% of our revenues, in 2008.The defense budgets of a number of countries may be reduced in the future.Declines in defense budgets may result in reduced demand for our products and manufacturing services.This would result in reduction in our core business' revenues and adversely affect our business, results of operations and financial condition. Sales of our products are subject to governmental procurement procedures and practices; termination, reduction or modification of contracts with our customers or a substantial decrease in our customers' budgets may adversely affect our business, operating results and financial condition. Our products are sold primarily to government agencies and authorities and government-owned companies, many of which have complex and time-consuming procurement procedures.A long period of time often elapses from the time we begin marketing a product until we actually sell that product to a particular customer.In addition, our sales to government agencies, authorities and companies are directly affected by these customers' budgetary constraints and the priority given in their budgets to the procurement of our products. Further, our business with the State of Israel and other governmental entities is, in general, subject to delays in funding and performance of contracts and the termination for convenience (among other reasons) of contracts or subcontracts with governmental entities.The termination, reduction or modification of our contracts or subcontracts with the Government of Israel in the event of change in requirements, policies or budgetary constraints would have an adverse effect on our business, operating results and financial condition. If we do not receive the governmental approvals necessary for the export of our products, our revenues may decrease.Similarly if our suppliers and partners do not receive government approvals necessary to export their products or designs to us, our revenues may decrease and we may fail to implement our growth strategy. Israel's defense export policy regulates the sale of our systems and products.Current Israeli policy encourages export to approved customers of defense systems and products, such as ours, as long as the export is consistent with Israeli government policy.A license is required to initiate marketing activities.We are also required to obtain a specific export license for any hardware exported from Israel.We may not be able to receive all the required permits and licenses for which we may apply in the future.If we do not receive the required permits for which we apply, our revenues may decrease. 9 We are subject to laws regulating export of "dual use" items (items that are typically sold in the commercial market, but that also may be used in the defense market) and defense export control legislation.Additionally, our participation in governmental procurement processes in Israel and other countries is subject to specific regulations governing the conduct of the process of procuring defense contracts.Furthermore, solicitations for procurements by governmental purchasing agencies in Israel and other countries are governed by laws, regulations and procedures relating to procurement integrity, including avoiding conflicts of interest and corruption in the procurement process.We may not be able to respond quickly and effectively to changing laws and regulations and any failure to comply with such laws and regulations may subject us to significant liability and penalties. We depend on sales to key customers and the loss of one or more of our key customers would result in a loss of a significant amount of our revenues, which would adversely affect our business, financial condition and results of operations. A significant portion of our revenues is derived from a small number of customers.Our major customers during the three years ended December 31, 2010 were as follows: Percentage of Revenues Latin America Customer - - 36 % Israeli Ministry of Defense 15
